EXHIBIT 10.17

March 26, 2012

BY COURIER

Legend Energy Canada Ltd.

840 – 6 Avenue SW, Suite 230

Calgary, AB T2P 3E5

ATTENTION:    Mr. Marshall Diamond-Goldberg

                                             President

Dear Sir:

RE:    CREDIT FACILITIES – NATIONAL BANK OF CANADA / LEGEND ENERGY CANADA LTD.

We are pleased to advise that National Bank of Canada has approved the following
amendments to the Credit Facilities for Legend Energy Canada Ltd., subject to
the terms and conditions of the accepted Offering Letter dated August 12, 2011,
which shall remain in full force and effect unless superseded below.

 

BORROWER:    LEGEND ENERGY CANADA LTD. (the “Borrower” or “Loan Party”).
GUARANTOR:    LEGEND OIL AND GAS LTD. (the “Guarantor”)    The Borrower and the
Guarantor are collectively referred to as “Loan Parties”, and each, a “Loan
Party”. LENDER:    NATIONAL BANK OF CANADA (the “Bank”). CREDIT FACILITY A:   
REVOLVING OPERATING DEMAND LOAN (the “Credit Facility A”). MAXIMUM AMOUNT:   
$4,000,000. PURPOSE:    Credit Facility A shall only be used for the Borrower’s
general corporate purposes including capital expenditures. CREDIT FACILITY B:   
MASTERCARD FACILITY (the “Credit Facility B”). MAXIMUM AMOUNT:    $20,000.
CREDIT FACILITY C:    BRIDGE DEMAND LOAN (the “Credit Facility C”). MAXIMUM
AMOUNT:    $1,500,000. PURPOSE:    For temporary working capital purposes.
AVAILABILITY:    Prime Rate loan (“Prime Rate Loan”) in Canadian dollars,
available by way of one draw. REPAYMENT:    Interest only, but subject to
Availability, interest, and the Bank’s right of demand, with this Credit
Facility C being due and payable in full upon the earlier of equity issuance
and/or Review, and in any case, no later than May 31, 2012.



--------------------------------------------------------------------------------

INTEREST RATE:    The Borrower shall pay interest calculated daily and payable
monthly, not in advance, on the outstanding principal amount of Prime Rate
Loan(s) drawn under the Credit Facility C at a rate per annum equal to the Prime
Rate as designated from time to time by the Bank plus two percent (Prime Rate +
2.0% p.a.). Interest at the aforesaid rate shall be due and payable on the 26th
day of each and every month until all amounts owing to the Bank are paid in
full. Interest shall be paid via automatic debit to the Borrower’s account at
the Calgary Branch of the Bank.    As of this date, the Bank’s Prime Rate is
3.0% per annum. BRIDGE FEE:    $15,000, due and payable upon provision of this
Offering Letter. Non-refundable. EVIDENCE OF DEBT:    Variable Rate Demand
Promissory Note and the records of the Bank. Such records maintained by the Bank
shall constitute in the absence of manifest error prima facie evidence of the
obligations of the Borrower to the Bank in respect of Advances made. The failure
by the Bank to correctly record any such amount or date shall not adversely
affect the obligations of the Borrower to pay amounts due hereunder to the Bank
in accordance with this Offering Letter.    FOR ALL CREDIT FACILITIES
INTERPRETATION:    In this Amending Offering Letter, unless otherwise
specifically provided, words importing the singular will include the plural and
vice versa, words importing gender shall include the masculine, the feminine and
the neuter, and “in writing” or “written” includes printing, typewriting or any
electronic means of communication capable of being visibly reproduced at the
point of reception, including by facsimile. SECURITY:    The following security
shall be completed, duly executed, delivered, and registered, where necessary,
to the entire satisfaction of the Bank and its counsel. All present and future
security (the “Security”) and the terms thereof shall be held by the Bank as
continuing security for all present and future debts, obligations and
liabilities (whether direct or indirect, absolute or contingent) of the Loan
Parties to the Bank including without limitation for the repayment of all loans
and advances made hereunder and for other loans and advances that may be made
from time to time in the future whether hereunder or otherwise. For greater
certainty, all Financial Instruments, including without limitation swaps and
forwards, entered into at any time with the Bank (or any of its subsidiaries or
affiliates from time to time) are deemed to be debts, obligations and
liabilities of the Borrower and are secured by the Security on a pari passu
basis and shall rank pari passu with all other indebtedness under the Credit
Facilities. Where applicable, the Security will be in the Bank’s standard form.
   To Be Obtained:   

1.      Accepted Amending Offering Letter dated March 26, 2012.

  

2.      Such other security, documents, and agreements that the Bank or its
legal counsel may reasonably request.



--------------------------------------------------------------------------------

CONDITIONS    PRECEDENT:    Prior to any additional advances under the Credit
Facilities, the Borrower shall have provided, executed or satisfied the
following, to the Bank’s satisfaction (collectively with all other conditions
precedent set out in this Amending Offering Letter, the “Conditions Precedent”):
  

1.      A Variable Rate Demand Promissory Note in the face amount of $1,500,000
duly executed and delivered to the Bank by the Borrower.

  

2.      All Security shall be duly completed, authorized, executed, delivered by
each Loan Party which is a party thereto, and registered, all to the
satisfaction of the Bank and its counsel.

  

3.      All fees due and payable to the Bank shall have been paid.

  

4.      Any other document that may be reasonably requested by the Bank.

   The above conditions are inserted for the sole benefit of the Bank, and may
be waived by the Bank in whole or in part (with or without terms or conditions)
in respect of any particular Advance, provided that any waiver shall not be
binding unless given in writing and shall not derogate from the right of the
Bank to insist on the satisfaction of any condition not expressly waived in
writing or to insist on the satisfaction of any condition waived in writing
which may be requested in the future. CONDITIONS    SUBSEQUENT:   

1.      Minimum equity issuance of $1,500,000 by no later than May 31, 2012,
from which proceeds will be used to payout and cancel Credit Facility C.

  

Priorto April 13, 2012, The Borrower shall have provided, executed or satisfied
the following, to the Bank’s satisfaction (collectively with all other
conditions subsequent set out in this Amending Offering Letter, the “Conditions
Subsequent”):

  

2.      Unlimited Guarantee of the Borrower from Legend Oil and Gas Ltd.
supported by U.S. Security Agreement, as applicable.

  

3.      Legal Opinion of the Bank’s counsel.

REVIEW:    Without detracting from the demand nature of the Credit Facilities,
the Credit Facilities are subject to periodic review by the Bank in its sole
discretion (each such review is referred to in this Amending Offering Letter as
a “Review”). The next Review is scheduled on or before May 31, 2012, but may be
set at an earlier or later date at the sole discretion of the Bank. EXPIRY DATE:
   This Amending Offering Letter is open for acceptance until March 30, 2012 (as
may be extended from time to time as follows, the “Expiry Date”) at which time
it shall expire unless extended by mutual consent in writing. We reserve the
right to cancel our offer at any time prior to acceptance.

If the foregoing terms and conditions are acceptable, please sign two copies of
this Amending Offering Letter and return one copy to the Bank by the Expiry
Date. This Amending Offering Letter may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterparts together shall constitute one and the same
agreement. The delivery of a facsimile or other electronic copy of an executed
counterpart of this Amending Offering Letter shall be deemed to be valid
execution and delivery of this Amending Offering Letter, but the party
delivering a facsimile or other electronic copy shall deliver an original copy
of this Amending Offering Letter as soon as possible after delivering the
facsimile or other electronic copy.



--------------------------------------------------------------------------------

National Bank of Canada appreciates the opportunity of providing this Amending
Offering Letter to Legend Energy Canada Ltd. We look forward to our continuing
and mutually beneficial relationship.

Yours truly,

NATIONAL BANK OF CANADA

 

/s/ Robert K. Chorley   /s/ David R. Forsyth Director   Managing Director Energy
Group   Energy Group

 

/gm Enclosure

 

AGREED AND ACCEPTED this 27th day of March, 2012.   LEGEND ENERGY CANADA LTD.  
Per:      

/s/ Marshal Diamond-Goldberg

 

Per:    

 

/s/ Kyle Severson

  LEGEND OIL AND GAS LTD., as Guarantor   Per:      

/s/ James Vandeberg

 



--------------------------------------------------------------------------------

APPENDIX A

 

CREDIT:    Energy Group    Director:    Mr. Robert Chorley    National Bank of
Canada    Telephone:    (403) 294-4920    311 – 6 Avenue SW, Suite 1800   
Facsimile:    (403) 294-3078    Calgary, AB T2P 3H2    E-mail:      
robert.chorley@nbc.ca             Associate:    Ms. Audrey Ng       Telephone:
   (403) 294-4966       Facsimile:    (403) 294-3078       E-mail:   
audrey.ng@nbc.ca ADMINISTRATION:    BA Administration; Current   
Account Representative:    Ms. Gerry McLean    Account Documents; L/C/Gs;   
Telephone:    (403) 294-4922    MasterCard; Loan/Account    Facsimile:    (403)
294-3078    Balances; CAD/USD Money    E-mail:    gerry.mclean@nbc.ca   
Orders/Bank Drafts; Bank          Confirmations; Investments;          General
Inquiries       BRANCH:    Calgary Downtown Branch    Telephone:    (403)
294-4900    National Bank of Canada    Facsimile:    (403) 294-4965 301 –    6
Avenue SW          Calgary, AB T2P 4M9          Calgary MacLeod Trail Branch   
Telephone:    (403) 592-8515    National Bank of Canada    Facsimile:    (403)
265-0831 430 -    7337 MacLeod Trail South          Calgary, AB T2H OL8      
INTERNET/    Order Cheques, Loan/Account    Website:    www.nbc.ca TELEPHONE   
Balances; Traces; Stop    Telephone:    (888) 483-5628 BANKING    Payments, List
of Current          Account Transactions; Pay Bills;          Transfer Between
Accounts       OTHER:    Internet Banking    Manager,         
Global Cash Management: Ms. Kathy Holland       Telephone:    (403) 294-4948   
   Facsimile:    (403) 476-1000       E-mail:    kathy.holland@nbc.ca    Foreign
Exchange & Interest    Director, Risk       Rates    Management Solutions:   
Mr. George Androulidakis    National Bank of Canada    Telephone:    (403)
440-1126    311 – 6 Avenue SW, 6th Floor    Facsimile:    (403) 294-4923   
Calgary, AB T2P 3H2    E-mail:       george.androulidakis@tres.bnc.ca         
Commodity Derivatives    Telephone:    (403) 294-4935    311 – 6 Avenue SW, 6th
Floor    Facsimile:    (403) 294-4923    Calgary, AB T2P 3H2    E-mail:      
energy@nbcenergy.com      